DETAILED ACTION

Examiner’s Note
	This office action is in response to applicants’ amendments to the claims and remarks filed July 12, 2022.  Claims 1-3, and 5-11 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines a plurality of steel plates where at least one of the steel plates is processed into a shape different from a shape of other steel plates. However it is unclear what applicants intend by ‘other steel plates’.  Do applications intend to reference steel plates ‘other’ than those which are of the plurality of steel plates? Does the requirement of a different from a shape of other steel plates require that the shape must be different from any one of the plurality of steel plates, or is the at least one steel plate having a different shape required to be different then every one of the steel plates which make up the plurality of steel plates.
Claim 5 further limits the structure of the bent portion as being ‘bent up’ and to a position identical with a position of the other steel plates, however the no ‘up’ direction has been defined, and the position of the plate having the bent portion has not been limited within the plurality of the steel plates.  This limitation appears to exclude the plate form being the ‘top most’ plate as it could not be bent ‘up’ to a position of the other steel plates.  Further the position is referenced with respect to ‘the other steel plates in the thickness direction’.  Can the steel plate that is processed into a different shape (the plate having the bent position) be located anywhere within the plurality of steel plates, or must it be the ‘bottom most’ plate?  Is the bent portion positioned in the thickness direction to a position identical to any one of ‘the other steel plates’ or must it traverse all ‘the other steel plates’ in the thickness direction.  For purposes of search an examination the plate having the bent portion will be interpreted such that it may be located at any position within the plurality of plates with the exception of the ‘top most’ plate.
Claim 7 refers the other steel plates for which the scope has been found to be unclear as discussed above with respect to claim 1.  Further it is unclear what applicants intend by a recessed portion being ‘disposed inside the sides’.  Where the sides define the plate, how can a recess exist inside the sides?  If the path of the side surface of a plate curves inwards, the side surface has shifted, however the space created remains outside the plates side surface.  It appears the recess as claimed can be positioned within the sides of the steel plates (a position interior to and separated from the edge of the plate), however figure 5 of the present disclosure appears to depict a recess positioned at an outer edge of the other steel plates such as to accommodate at least a portion of the included surface. 
Claims 2, 3, 6, 9, 10, and 11 are rejected as depending from one or more of claims 1, 5, and 7, but are not otherwise found to be indefinite in and of themselves.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Uribe (US Patent 4,695,854).
Regarding applicants’ claim 1, Cruz-Uribe discloses a plurality of superimposed operating plates for an ink-jet print head, the plurality of plates being stainless steel with the sides aligned in plan view, and held together by welding (figures 1 & 2, column 4 lines 23-35, and col. 5 lines 45-51).  The superimposed plates include an uppermost plate identified as a clamping board (#50) which includes a bend in the thickness direction such as to make clearance for a flex cable (#87).  The clamping board has a different shape than other of the plates in that it does not include the same number, or configurations, of internal apertures, and is of a different shape as a result of the bent portion. 
Cruz-Uribe do not appear to explicitly disclose the locations of the welds, however the discovery of a workable weld location is within the ordinary level of skill in the art as the result of routine experimentation.  One of ordinary skill in the art would have found it obvious to try to bonding the steel plates with welds at different locations in order to provide for an effective printhead.  Workable positions reasonably include the aligned side surfaces where the side surfaces are exposed and accessible for welding.  
Regarding applicants claim 2, the term ‘projection’ is a broad term especially absent a defined shape.  In the present case the corners of the plurality of superimposed plates as shown in figures 1 and 2 are considered to be projections where they extend way from the center of the plates.
Regarding applicants claim 3, as discussed above with respect to claim 1, the identification of effective places to locate the welds is considered to be within the ordinary level of skill in the art including areas where the interface between the plates is exposed.  Exposed regions within the stack of plates where the interface between plates is accessible for welding includes interfaces exposed within apertures and therefore one of ordinary skill in the art would have found it obvious to weld within the common openings of the plates.
Regarding applicants claim 11, the plurality of superimposed plates support a plurality of transducers and ink chambers which are configured to eject ink droplets as part of a print head for an ink jet system.  An ink jet system including ink chambers and transducers is a recording unit which is supported by the plurality of superimposed plates. See col. 2 lines 47-66.

Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest a multi-layer steel plate comprising a plurality of steel plates being stacked, the outer peripheries of which have a plurality of sides, wherein positions of the plurality of sides of the plurality of steel plates include portions located at identical positions in plan view, the plurality of steel plates are fixed to each other by welding at the plurality of sides located at the identical positions in plan view, among the plurality of steel plates at least one of the steel plates is processed into a shape different from a shape of at least one of the other steel plates within the plurality of steel plates, wherein a portion of the at least one of the steel plates processed into the different shape has a bent portion bent in a thickness direction, and wherein one or more of: (i) wherein the bent portion is bent to a position in the thickness direction identical with a position of at least one of the other steel plates within the plurality of steel plates, and (ii) wherein the plurality of steel plates forms a three-layer structure, two layers have an identical shape, and any one of outermost layers is processed into a shape different from the shape of the other two layers.

Response to Amendments/Arguments
	Applicants’ amendments to the claims filed July 12, 2022 have overcome the rejections over Raman (US Patent 4,730,197), however following further search and consideration new grounds of rejection have been deemed proper and have been set forth above.  This office action is NON-FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Ikeda (PGPub US 2016/0207138) who disclose a seam welding method for joining metal plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Krupicka/Primary Examiner, Art Unit 1784